Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 1 of 33

 

 

May 28, 2019

. Mr, Robert Jones,

T received your demand letter. I believe when you review the facts that are readily available,
you will find that your allegations of recklessness is without merit,

Attached you will find the operating agreement for Priatek, It identifies my scope of authority
as the Managing member and ifs mechanisms of oversight.

As you may know, it’s not customary for Limited Liability Companies to have board of
divectors, Yet, I insisted on creating a hoard of directors to ensure full transparency and for all
key decisions to be collaborative.

Your client John Glasscock served on the board of directors for two years. He participated in
board meetings about strategic planning, funding, budgeting, salartes, and personnel hiring in
those two years, Many of the decisions areas you have identified, Mr, Glasscock was a direct
party to the decision and/or had oversight over them while he was on the board,

Moreover, the operating agreement states the powers and authority delegated to the Managing
Mernber. At no time while John Glasscock participated on the board or after, did he or any other
board member suggest that my authority had been exceeded, If you review the board minutes for
the last three years, you will find that there was harmony surrounding most circumstances as it
relates to the direction and strategy of Priatek.

Thave attached a board resolution dated September 17, 2018. Jim Sampey, without the
authority of the board, accused me of misappropriation of funds, There was an internal
investigation by our CFO and board members regarding this, The resolution letter from the
board of directors clearly states the following:

“the Board of Directors of Priatek, LLC finds, affirms and states that after reasonable
search and inquiry, allegations made in a Corporate Resolution and in subsequent
letters executed and sent by Jim Sampey purportedly on behalf of the Board of
Directors, which may have been published fo third parties without authorization, are
withdrawn, ab initio, as though they were never issued,”

I would be more than happy to cooperate with a neutral third party to investigate the expenses
you are questioning. Mr. Glasscock does not have all the information and obviously does not
have all relevant facts, For your awareness, the company hired an external investigator to Look -
into the sllegations, I recently spoke to the investigator and there is no evidence of aby
misappropriation of finds whatsoever. A special committee of investors are attempting to

complete this investigation.

EXHIBIT

1 D_

 

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 2 of 33

In regard to the managing member selling some units, I refer you to section 14.2 of the
operating agreement, It states:

“The Managing Member shall be allowed to sell, assign, transfer, mortgage, charge, or
otherwise dispose of ten percent or less of tts interest tn the Limited Liability Company at will.”

I sold a very stall amount that was well below the 10%. There were no commissions ever paid
and there was no broker involved in the sale of my units, The sale was to existing investors,

As you know, Priatek is in a precarious situation. 1 don’t believe a Jawsuit with Priatek or myself
will be productive toward saving the company, Quite the opposite, it would negatively affect all
investors, Please help me understand the legal or factual basis under which Mr, Glasscock can
make such a demand as to assert 1 must write a $1 Million check to the company?

Please relay to Mr, Glasscock that I’m committed to the following:

1, Trying to preserve Priatek

2, Resigning as Managing Member after 4 new Board of Directors is nominated
3. Assisting the new BOD to hire a new management staff

4, Assisting the company whenever they need me

Additionally, a number of investors are organizing to assist in the preservation and restoration
of Priatek’s business efforts, I know he will be welcomed contributor to these efforts,

Jam available to meet with you and John Glasscock to discuss this matter further,

Regards,

EEE

Milind Bharvirkar

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 3 of 33

 

 

‘ Prize-Based Digital Promotions”

RESOLUTION OF THE BOARD OF DIRECTORS OF PRIATEK, LLC

BE AND IT IS HEREBY RESOLVED that consistent and Jo furtherance of the Written
Action of the Board of Directors in lieu of a Special Meeting, dated September 16, 2018, and the
Written Action of the Members/Unit holders affirming and ratifying the same, the Board of
Directors of Priatek, LLC finds, affirms and states that after reasonable search and inquiry,
allegations made in a Corporate Resolution and in subsequent letters executed and sent by Jim
Sampey purportedly on behalf of the Board of Directors, which may have been published to third
parties without authorization, are withdrawn, ab initio, as though they were never issued,

The Board of Directors further finds, affirms and states that all correspondence issued by
Mr. Sampey purportedly on behalf of a majority of the Board of Directors and placed on Priatek,
LLC letterhead was, in fact, not approved by a majority of said Board of Directors and was
therefore beyond the scope of his authority as a single Director. Any publication of same to third

parties was also without authority,

The Managing Member affirms and states that Priatek Executives LLC retracts the notes
from Attorney Jack Keifer on its behalf and the Board and the Managing Member agree the
issues have been resolved to their mutual satisfaction,

The majority of the Board of Directors whose signatures appear below find, affirm and
state that the Resolution and any and all follow-up correspondence sent by Mr. Sampey
purportedly on behalf of the Board of Directors are deemed, effective immediately, to be
withdrawn, retracted, rescinded, and having no force or affect whatsoever as though the
Resolution and subsequent correspondence had never existed,

This Resolution is dated this 17" day of September, 2018,

DecuSigned by: Sdn. (alle
By: (Yur Ya By; {ile Cll

 

 

 

 

Milind Bharvirkar John Colby
Chairman — Board of Directors Secretary — Board of Directors
DosuSigaed by: DocuBigned by:
[ Wide Mallanshatty Brian, Qoioley
By: By: ASMIBAAZAAO34B4_.
Krishna Nallamshetty Brian Quimby
Member pocutlgned by; Member
By: | en abh!
Dr V. J, Patel ™
Member

200 Central Avenue, Sulte 2300, St. Petersburg, FL 33701 * 727-375-5616 © prlatek.com

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 4 of 33

Exhibit “A”
LIMITED LIABILITY COMPANY

OPERATING AGREEMENT |

 

PRIATEK, LLC

A Delaware Limited Liability Company

 

Managing Member:

Priatek Executives LLC

200 Central Ave; Suite 2300
St. Petersburg, Florida 33701

Priatek LLC Revised October J, 2017 Operating Agreement 1 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 5 of 33

PRIATEK, LLC

A Delaware Limited Linbility Company,

LIMITED LIABILITY COMPANY AGREEMENT

This Limited Liability Company Operating Agreoment ("Agreement") is made and entered Into as of the 2nd
day of June 2014, by and among Priatek Executives LLC (the "Managing Member") and each of the parties
listed on Schedule B attached hereto and Incorporated herein by reference, whio shall sign this Agreement as
herel provided (collectively the "Limited Liability Company Members").

ARTICLE I
DEFINITIONS

Capltalized terms (other than those specifically defined herein) shall have the meanings set fortl in the glossary
attached hereto as Schedule A.

ARTICLE I
THE LIMITED LIABILITY COMPANY

2,1 Formation of Limited Liability Company. The “Limited Liability Company” bas been formed
pursuant fo Chapter 18 of Title 6, et seq., of the Delaware Cade (the “Code”),

The Limited Liability Company is comprised of a total (aud maximum) number of 3,500 Limited Liability
Company Units valued at up to $13,500 each (the “Units”), The Limited Liability Company, through Its
Managing Member, by a unanimous vote of the Board of Directors, has agreed to offer an additional 270 of the
total authorized 3,500 Units for purchase by new Members. Such additional Units shall constitute non-voting
membership in the Limited Liability Company, and tlie owners of such non-voting membership Units shall have
all of the rights of membership in the Limited Liability Company other than the right to vote on matters affeoting
ihe Limited Liability Company's business, operations and affairs, The minimum purchase is 4 Units subject to
the discretion of the Board of Directors and the Managing Member, In the ovent the Uults are considered
“securitics,” the offering of the additional 270 Units are limited to persons or entities who are “Accredited
Investors” (as defined in “Regulation D” of the Securities Act of 1933, as amended (the “Act”) 17 CLR
§230.501 et seq.) and up to a maximum of 35 "Non-Acoredited investors," who meet the suitability standards

for an investment in the Unifs.

The terms and provisions in this Limited Liability Company Operating Agreement will be construed and
interpreted to accord with the terms and provisions of the Act. If any of the terms and provisions of this
Agreement should be determined to be inconsistent with those of the Act, the Act will control only with respect
to the terms and conditions required by the Act (non-discretionary conflicts).

2,2 Namo of Limited Liability Company, The Limited Liability Company will be named “Prlatek,
LLC” which may conduct business under such other name (“d/b/a”) as the Managing Member may from time
fo thne determine, with the approval of a majority vote of the Members, The Managing Member shall file, or
cause to be filed on behalf of the Limited Liability Company, such “d/b/a” certificate or certificates as may from

time to time be required by applicable law,

2.3 Purpose of Limited Liability Company. The primary objective of Priatek, LLC (the "LLC" or
"Limited Liability Company") is to design and manage prize promotions for local and national advertisers

Priatek LLC Revised October 1, 2017 Operating Agreement 2 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 6 of 33

through interactive kiosks, mobile devices, and other digital products, or any other related purpose as the
Managing Member shall, in its reasonable discretion, determine, While the Managing Member believes that
income Is achievable, there is no assurance whether and when it will be achieved,

The Limited Liability Company may do each and everything necessary and sultable for the accomplishment of
the primary objective or any other purpose which a company may accomplish which shall, at any time, appear
conducive to, or expedient for, the protection or benefit of this Limited Liability Company.

Additionally, the Limited Liability Company also plans to fund start-up and working capital costs and to provide
for legal, accounting and consulting fees associated with the organization and operation of the Limited Liability

Company,

Subject to consent of the Board of Directors, the Managing Member (or his assignee) may exchange Units for
ownership interests or shares in another public or private corporation, subject to a consistently applied formula
for all Members for the conversion of Units into the new ownership interests or shares,

In the event any of the Units are considered securities, a Private Placement Momorandum, (the
“Memorandum”), is submitted in connection with the private placement of Units, The information, notices and
contents of the Private Placement Memorandum are hereby incorporated by reference in their entirety in this
Limited Liability Company Agreement with respect to Units which may be considered securities. Without
limiting the generality of the foregoing, and in furtherance of such purposes, the Managing Member may
perform all acts and functions, including any act incidental or supplementary to the fulfillment thereof and
allowed by the Securlties Act and this Limited Liability Company Agreement,

Subject to approval of a majority of the LLC’s Board of Directors, the Managing Member may be granted
authority under the terms of a power of attorney provisions in this Limited Liability Company Agreement to
allow the Limited Liability Company Units to merge with, bo acquired by, or acquire any public or private

company.

2.4 Principal Offices, The principal office of the business of the Limited Liability Company shall
be: 200 Central Ave South, Suite 2300, St. Petersburg, Florida 33701, The office address of the Limited
Liability Company may be changed to such other place or places as may be determined from time to time by
the Managing Member by the giving of written notice of change of address of the principal office of the
Lhnited Liability Company to each Limited Liability Company Member,

2,5 Term of Limited Liability Company, The “Term” of the Limlted Liability Company shall be
perpetual, from the date hereof ("Effective Date"), unless dissolved or terminated earlier pursuant to the
provisions of this Limited Liability Company Agreement, If the Limited Liability Company is dissolved or
terminated, all “Net Assets” (assets minus fabllities) of the Limited Liability Company will revert to Members
pro rata to their percent ownership of Units.

2.6 Further Assurances. The partles hereto will also execute such certificates aud documents, and the
Managing Member will file, record and publish such certificates and documents as the Managing Member
deems necessary or appropriate to comply with requirements of applicable laws governing the formation and
operation of a limited liability company under the Code,

2.7 Governance, The Managing Member shall form an independent Board of Directors within 90
calendar days of the execution of this Limifed Liability Compauy Agreoment. At the time of formation of a
Board of Directors the Managing Member shall submit to the Members for vote, a set of organizatlonal
resolutions, available upon request, which shall set out the roles, responsibilities and authority of the Board of
Directors to Influence or direct the management of the Limited Liability Company which shall also contain
rules and procedures for scating and replacing board members, At such time, the Limited Liability Compauy
will acquire and matntain Director and Officer liability insurance, as necessary, to protect the board,

Priatek LLC Revised October 1, 2017 Operating Agreement 3 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 7 of 33

ARTICLE Ji
PROCEDURE FOR TRANSITION TO PUBLIC OR PRIVATE COMPANY

3,1 Adecision fo convert no fewer than all of the Limited Liability Company Units into equity interests
or shares (at a consistently applied converston rate for all Units) in a public or private corporation by merger or
acquisition may be made by a combination of the following: (i) the approval of the majority of the Board of
Directors and (ii) the approval of the Managing Member,

Each of the Limited Liability Company Members is aware that the terms hereof permit certain amendments of
this Agreement to be effected and certain other actions to be taken or omitted by or with respect to the Limited
Liability Company with the approval of less than all the Limited Liabillty Company Members. Such actions
include, without limitation, appolntment and substitution of managers duly appointed.

Any amendment to this Agreement substituting a Limited Liability Company Member or adding a Limited
Liability Company Member or Managing Momber must be signed by the Managing Member and by the person
to be substituted or added as a Limited Liability Company Member. The Limited Liability Company shall
continue upon the death, withdrawal, retirement, removal, dissolution, assignment for the benefit of oreditors,
filing of a petition for bankruptey, adjudication of bankruptcy, or insanity or incompetency of any Managing

Member,

The execution of any amendment to this Agreement proposing, substituting or adding Limited Liability
Company Members may be affected by his altorney-in-fact or duly authorized representative of such person

or entity,

ARTICLE IV
NAME AND ADDRESS OF THE MANAGING MEMBER

Managing Member. The name, address and principal place of business of the Managing Member is as follows:

Priatek Executives LLC
Priatek Plaza
200 Ceniral Avenue; Suite 2300
St. Petersburg, Florida 33701

ARTICLE V
PURPOSE AND POWERS OF THE MANAGING MEMBER

The purposes of the Limited Liability Company will be as set forth in Section 2.3 hereof, Unless a vote of the
majority of the Board of Directors is required by this Agreement (or otherwise as required by the Act), the
Managing Member is authorized to do any and all acts and things necessary, appropriate, proper, advisable,
incidental to, or convenient for, accomplishing and carrying out the purpose of the Limited Liability Company,
including but not limited fo the following:

5 Acquire, in the name of each Limited Liability Company Member, shares of stock in a public
or private corporation in the event of a merger or acquisition affecting the Limited Liability Company;

Priatek LLC Rovised October 1, 2017 Operating Agreement 4 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 8 of 33

5.2 Employ such personnel and obtain such legal, accounting and other professional servicos and
advice as the Managing Member deems advisable in the course of the Limited Liability Company's operations;

5.3 Borrow money and Issue evidences of Indebtedness aud secure any such Indebtedness by pledge
or other Hen, as shall bo necessary for the conduct and business of the Limited Liability Company as authorized

by the Limited Liability Company;

5.4 Negotiate for and conclude agreements for, among other things, uso, maintenance,
manufacture, operation, research/development, improvement, optimization, marketing, licensing, sale,
exchange or other disposition of all or any portion of the assets by the Limited Liability Company, including,
but nof limited to, use agreements, partnership aud joint venture agreements, licensing agreements, sub-
licensing agreements, production agreements, option and literary purchase agreements, distribution agreements,
merchandising agreements, share sale and purchase agreements, services agreements, manufacturing
agreements, marketing agreements, purchase option agreements and royalty agreements,

ARTICLE VI
CAPITAL ACCOUNTS AND CONTRIBUTIONS

6,1 Capital Account, as defined herein, There shall be maintained for each Limited Liability
Company Member a separate Capital Account. In calculating capital account batances, general tax accounting
principles shall be used.

6.2 Capital Contributions. The names of all Limited Liability Company Members, and ownership
interests shall be set forth as an exhibit to this Agreement, as shall be amended from time to time by the Managing
Member (available upon request), Bach Limited Liability Company Member has made, or agrees to make, an
initial Capital Contribution to become a Member of the Company.

6.3 Subsequent Capital Contributions. Limited Liability Company Members are not obligated to
make additional Capital Contributions unless unanimously agreed by all the Limited Liability Company
Members, If subsequent Capital Contributions are unanimously agreed by all the Limited Liability Company
Members in writing, the Limited Liability Company Members shall make such additional Capital
Contributions on a pro rata basis In accordance with erch Limited Liability Company Member’s respective
interest or as otherwise unanimously agreed by the Members,

6.4 Loans to the Limited Liabillty Company, The amount of a loan, if any, made to the Limited
Liability Company by a Limited Liability Company Member shall not be considered an increase In such Limited
Liability Company Member's capital contribution or otherwise constitute a contribution to the Limited Liabilily
Company, nor shall the making of such foau entitle such Limited Liability Company Member to au increased
share of the profits, losses or distributions to be made pursuant to the provisions of this Agreement, Loans made
to the Limited Liability Company shall bear such interest rate as shall be reasonably agreed between the
Managing Member and the person making such Joan.

ARTICLE VII
PROFITS; LOSSES; DISTRIBUTIONS

7] Profits and Losses. The "Profits" and "Losses" of the Limited Liability Company shall mean
(during each accounting period of the Limited Liability Company) the net profits and net losses of the Limited
Liability Company as determined on the elected (accrual or cash receipts and disbursements) basis of accounting

for fax purposes.

Priatek LLC Revised October 1, 2017 Operating Agreement 5 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 9 of 33

(a) The profits aud losses of the Limited Liability Company aud all items of income, gain,
Joss, deduction or credit which enter into the computation thereof shall be allocated for each year of the
Limited Liability Company among the Limited Liability Company Members of record as of the end of
such year in the manuer provided below.

(b) In the event of an assigument of an Interest in the Limited Liability Company by a
Limited Liability Company Member, profits and losses and items of income, gain, loss, deduction or
credit for the year In which such assignment is mado shall be allocated between the assignor and the
assignee based upon the length of time in such year, as measured by the effective date of the assignment
(determined as specified in Section 14.4), during which the interest in the Limited Liability Company
so assigned was owned by each of them.

(oc) The Initial Investors, as defined below, of the Limited Liability Company shall receive
pro rata distributions of 100% of the net profit of the Limited Liability Company until suoh time as the
Initial Investors have received payouts totaling 100% of the amount of thelr initial Capital Contribution
in the Limited Liability Company. Thereafter, the Compaiy’s net Profits shall be distributed pro rata
to all of the Limited Liability Company Members on an annual fisoal year end basis minus any net
profit allocated as reinvestment capital at the Managing Member's rensonable discretion. If pursuant
to this Agreement dissolution occurs, aud the Limited Liability Company has terminated its operatlons,
all net assets of the Limited Liability Company (after satisfaction of all debt outstanding and outstanding
claims of any creditors) will be distributed to the current Members of record at the time of dissolution
ona pro rata basis. For a voluntary dissolution of the Limited Liability Company to be effective it shall
require the approval by vote of the Managing Member and a majority of the Board of Directors.

(d) ‘The Units may be redeemed by the Limited Liability Company at the sole discretion of
the Managing Member (in whole or in part) for an amount in cash equal to the initial investment of the
Member’s Units on the date such Units are redeomed, upon the mutual consent of the Managing
Member and the redeeming Member. In the case of redemption, no obligation shall be owed by the
Limited Liability Company to Limited Liability Company Members who have had their Units redeemed
by the Limited Liability Company. Neither party has a Call or Put right of redemption. For purposes of
this provision, “Value” shall mean the most recently determlued fair market value of the Limited
Liability Company divided by the number of Member shares being redeemed,

7.2 Contingency Reserves. The Managing Member shall have the right fo set up such capital
reserves and to set aside Limited Liability Company funds therein as the Managing Member in his discretion
determines to be reasonable in connection with the operation of the Limited Liability Company's business,
including sums the Managing Member deems necessary to reserve for future payment or reduction of

obligations of the Limited Liability Company.

7.3 Cash Flow Distributions to Limited Liability Company Members, The Limited Liability
Company shall distribute to the Limited Liability Company Mombers all net profits less necessary reserves a3
defined in 7.2 of the Limited Ltability Company annually, in the same proportion that net Profits and Losses
ave being allocated between the Limited Liabillty Company Members and the Managing Member, pursuant to
Section 7 hereof, The Managing Member can determine to change the distribution of net Profits or Losses to a
quarterly or sem!-annual basis, Limited Liability Company Monibers will recoive distributlons according to the
books and records of the Limited Liability Company and the amount of the distribution will be based pro rata
on the number of days within the distribution period that each person was a Member,

74 Limitation of Liability. Nothing contained in this Article VIL shall be construed as making
any Limited Liability Company Member personally liable for any actual cash losses of the Limited Liability

Company.

Priatek LLC Revised October t, 2017 Operating Agreement 6 of 30

 
Case 6:21-ap-00094-KSJ Doc 1-4 Filed 05/28/21 Page 10 of 33

VA Allocation among Limited Liability Company Members, Distributions payable, and net
Profits, Losses and other items allocated to the Limited Liabllity Company Members pursuant to this Section 7
or other provisions of this Agreement shall be allocated amongst them in proportion to their ownership of
Limited Liability Company Units at the time of such payments or allocations unless otherwise noted in the

Agreement,

ARTICLE VI
DEPOSIT AND USE OF LIMITED LIABILITY COMPANY FUNDS

Upon formation of the Limited Liability Company, all monies received by the Limited Liability Company from
the Limited Liabillty Company Members shall be deposited in a Limited Liability Company account or
accounts, which shall be In such bank or banks as are selected by the Managing Member, and which shall be
maintained in the name of and for the benefit of the Limited Liability Company.

Thereafter, all revenues, bank loan proceeds and other receipts will be deposited and maintained in such account
or accounts aud all expenses, costs and similar Items will be paid from such accounts by the Managing Member

for Limited Liability Company purposes.

Until required In the conduct of the Limited Liability Company's business, Limited Llabitity Company funds,
including, but not limited to, Limited Liability Company Members' capital contributions, Limited Liability
Company revenue and proceeds of borrowings by the Limited Liability Company, will be maintained on deposit
(including time deposits) in such account or accounts, with or without interest, or prudently invested in short-
term governmental securities, certificates of deposit, money market funds, bank repurchase agreements or
commerelal paper as the Managing Member, in consultation with members of the management team aud outside

professionals, deems advisable.

Any interest or other income generated by such deposits or investments will be for the Limited Liability
Company account, Limited Liability Company funds from any of the various sources mentioned above may be
commingled with other Limited Liability Company funds, but not with the separate funds of the Managing
Member, or any other person, partnership or entity, and may be withdrawn, expended and distributed as
authorized by the terms and provisions of this Agreement.

ARTICLE IX
REIMBURSEMENTS, ORGANIZATION FEES AND MANAGING MEMBER FEES

9.1 Reimbursement of Direct Expenses. The Managing Member shall be entitled to prompt
reimbursement for all direct expenses borne, incurred or advanced by it on behalf of the Limited Liability
Company, approved by the Board of Directors and in conformance with IRS guidelines.

_ 9,2 Organization and Offerlng Expenses. Organization and offering expenses of the Limited
Liability Company shail be pald by the Limited Liability Company or reimbursed to the Managing Member
upon presentation of documentation for same.

ARTICLE X
LIMITATION OF LIABILITY

Notwithstanding anything contained herein to the contrary, no Limited Liability Company Member shall be

Ilable for the debts, liabilities or obligations of the Limited Liability Company in excess of his capital
contributions and distributions (subject to the time Limitations below).

Priatek LLC Revised October 1, 2017 Operating Agreement 7 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 11 of 33

In the case of insolvency or upon dissolution, a Limited Liability Company Member who has recelved
distributions from the Limited Liability Company shall only be liable to the Limited Liability Company or its
creditors for the sum of (i) the aggregate amount of net profit and whole or partial returns of capital distributed
to the Limited Liability Company Member within the preceding one (1) year, and (li) the sum total of any capital
contribution to the Limited Liabillty Company. In addition, no Limited Liability Company Member shall be
liable to pay any portion of the capital contribution or other distributlons of any other Limited Liability
Company Member.

The Limited Liability Company shall indemnify the Managing Member and hold the Managing Member
harmless from any fiability or loss suffered by the Limited Liability Company Members solely by virtue of the
Managing Member acting on behalf of the Limited Llability Company; provided, however, that such
indemnification shall only be recoverable from the net assets of the Limited Liability Company and not the
personal assets of the Managing Member.

The Managing Member shall not be lable to the Limited Liability Company for any liability or loss suffered
by the Limited Liability Company, Notwithstanding the above, if such foss or liability arises out of any action
or inaction of the Managing Member, the Managing Member shall not be liable to the Limited Liability
Company provided that such course of conduct was in the best interest of the Limited Liability Company or that
a court of competent jurisdiction has not determined pursuant to a final decree that such course of conduct
constituted gross negligence or gross misconduct by the Managing Member.

ARTICLE XI
GOVERNANCE, THE MANAGING MEMBER AND THE BOARD OF DIRECTORS

11.1 Powers, Duties and Obligations of the Managing Member. The Managing Member shall have
full, exciusive and complete discretion in the management and control of the affairs of the Limited Liability
Company, subject to review and approval by the Board of Directors (when one has been elected) for the
purposes herein stated, and shall make all decistons affecting the Limited Liability Company affairs, including
all decisions made regarding the administration, supervision, and management of tho Limited Liability
Company's business, The Managing Member shall hold office for an indefinite number of years.

Subject to the restrictions otherwise contained in this Agreement, the business and affairs of the Limited
Liability Company shall be managed and supervised by the Managing Member. The Managing Member shall
have all necessary powers to carry out the purposes of the Limited Liability Company and, subject to the
provisions of Sections 11.2 and 11.3, is authorized fo enter into agreements with respect to any and all matters
pertaining to the business of the Limited Liability Company, subject to review by the Board of Directors.

The Managing Member shall devote as much time and effort to the Limited Liability Company as shall be
determined in its reasonable discretion, Nothing contained herein shall prevent the Managing Meinber from
engaging in any other business or activity except for another business or activity which would be a competilive
enterprise to the Limited Liability Company.

The following enumeration of powers is in amplification, aud not in timitation, of the general powers and
authority of the Managing Meinbes, as conferred by the Board of Directors, on belialf of and in the name of the

Limited Liability Company:

- To buy, sell, acquire, exchange, trade, receive, deliver, bold, encumber, pledge, release and otherwise
deal In and with and dispose of Limited Llabillty Company property, In liis reasonable discretion and
in the ordinary course of business of the Limited Liability Company. The sale of any Limited
Liability Company property to any person or organization, who or which is an affiliate of the Limited
Liability Company, shall require the approval of (i) the Managing Member, and (ii) a majority of the
Board of Directots.

Priatek LLC Revised October 1, 2017 Operating Agreement 8 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 12 of 33

To execute and deliver such documents or Instruments relating to Limited Liability Company affairs as
may in its opinion be appropriate, including; licenses, employment, consultation sud management
agreements, notes, leases, and bills of sale.

To open, maintain and close bank accounts as shall be designated by the Managing Member and to
draw checks and other orders on such accounts for the payment of money signed by the Managing
Member or by his authorized representatives. Such transactions shall be approved by the Board of
Directors and disolosed to the Members.

To borrow money and to make, issue, accept, endorse and execule promissory notes, drafts, bills of
exchange and other instruments aud evidences of indebtedness, all without limit as to amount, and to
pay or repay with respect thereto and to secure the payment thereof by security interest, mortgage, deed
of Limited Liability Company, pledge or assignment or, all or any part of any property then owned or
thereafter acquired by the Limited Liability Company.

To employ such employees, consultants, accountants, managers, agents, appraisers, attorneys and other
persons in the operation, conduct, administration and supervision of the business of the Limited

Liability Company,

To obtain, at the oxpense of the Limited Liability Company, liability and other insurance coverage that
the Managing Member, In the Managing Member's sole disoretion, may determine to be necessary to
protect the Limited Liability Company Mombers, Board of Directors and Officers from liability created
in pursuit of or In the furtherance of the Limited Liability Company business or related business affairs,

To perform any and all other acts or activities customary or incidental to the acquisition, ownership,
management, improvement and disposition of property employed in connection wilh the Limited
Liability Company's business,

With the consent of the Board of Directors, to apply or file for any registration or exemption under the
secutlties laws of any state or the Securities Act of 1933, as amended, or any other state or Federal
securities cules, regulations or laws for the sale of Units of the Limited Liability Company.

With the consent of the Board of Directors, the Managing Member may elect either a cash or accrual
basis of accounting (or a subsequent conversion from one to the other) and may amend this Agreement
(i) to comply with current applicable requirements of the Internal Revenue Code, Treasury Regulations
and rulings of the Internal Revenue Service, (ii) in accordance with advice given to the Managing
Member by the Limited Liability Company's independent accountants, or (iil) to comply with any
applicable state Inws or regulations. The Mavaging Member will notify the Limited Liability Company

Menibers concerning any changes in accounting basts.

‘To secure any and all authorizations or permits in connection with the business of the Limited Liability
Company, and to execute, acknowledge, file and deliver any and all applications, documents and
consents which the Managing Member may deem appropriate in connection therewith, Except as
specifically provided herein to the contrary, to amend this Agreement in any way deemed necessary or
appropriate, necessary ot desirable; (i) to satisfy any requirements, conditions, guidelines or options
contained in any opinion, directive, order, ruling or regulation of the Securitles and Exchange
Commission, the Internal Revenue Service, or any other Federal or state agency, or In any Federal or
state statute, compliance with which the Managing Member deems to be in the best interest of the
Lhnited Liability Company, or, (ii) cure any ambiguity or correct or supplement any provisions herein

contained,

To keep or cause to be kept books of account and other records of the Limited Liability Company at
the principal address of the Limited Liability Company which shall be reviewed annually by an

Priatek LLC Revised October 1, 2017 Operating Agreement 9 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 13 of 33

accounting firm and the results available for inspection by any Limited Liability Company Member
upon request,

- To institute, prosecute, defend and settle any legal or administrative action or proceeding on behalf of,
or against, the Limited Liability Company, aud to join in any Litigation against any individual Limited
Liability Company Member in any cause of action against the Limited Liability Company.

- To the extent that funds of the Limited Liability Company are available therefore, pay all debts aud
other obligations of the Limited Liability Company, Including loans to the Limited Liability Company,
and all other costs of operation and maintenance of the Limited Liability Company,

~ To the extent that funds of the Limited Liability Company are available therefore, pay or cause to be
paid all taxes, assessments, rents, and other impositious applicable to the Limited Liability Company's
assets (using their best efforts to pay the same before delinquency and prior to the addition thereto of
Interest or penalties), and undertake when appropriate, any action or proceeding seeking to reduce suoh
taxes, assessments, rents or other impositions,

~ To cause the Limited Liability Company to make an olection pursuant to sections 108, 1017, 732(d) or
754 of the Internal Revenue Code as may be determined by the Managing Member in consultation with
qualified tax professional(s). Prepare or cause to be prepared and file all tax returns for and on behalf
of the Limited Liability Company, and its tax matters member within the meaning of Section 623 1
(a)(7) of the Internal Revenue Code,

- To propose future authorizations of additional Units of the LLC subject fo approval by a majority vote
of the Board of Directors to the extent permitted by applicable law. Upon approval, the Operating
Agreement shall be amended to reflect the increase and the additional Units shall be immediately
authorized, All newly issued Units will affect the Interests of existing members equally.

- Establish any additional classes of Limited Liability Company Members other than or in addition to
those contemplated in this Agreement or any official investment memorandum of the Limited Liability

Company.

- File or consent to the filing of a petition under any federal or state bankruptey, insolvency or
reorganization act with respect to the Limited Liability Company,

- To contribute the proceeds with the approval of the Board of Directors, Limited Liability Company
Member Units, and interests in the Limited Liability Company, to a public or private corporation in
exchange for equities in the public or private corporation for the benofit of the Limited Liability
Company, In the event such a transaction were to oceur, the Limited Liability Company Member's
funds could be converted into an array of securities, providing for tho Managing Member to instruct the
transfer agent of the public company to issue securities directly into the name of each Limited Liability
Company Member consistent with a conversion value equally and consistently applied to all Units,

~ The Managing Member will regularly disclose the condition of the company, the pertinent activities
and risks and ofher such disclosures as the Managing Member and the Board of Directors deems

appropriate,

11.2 Restrictions, The Managing Meinber shall not, without the prior consent of the Board of
Directors and a "Super Majority" of 75% Majority in Interest of the Limited Liability Company,

have the power to:

(a) Do any act in contravention of this Agreement;

Priatek LLC Revised October 1, 2017 Operating Agreement 10 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 14 of 33

(b) — Possess Limited Liability Company property or assign its rights ia Limited Liability
Company property for other than a Limited Liability Company purpose;

(c) Sell, exchange, or transfer all or substantially all of the assets of the Limited Liability
Company, (notwithstanding the foregoing, the Managing Member may sell, or grant a
non-exclusive use or license regarding, the assets of the Limited Liability Company
without the consent of any Limited Liability Company Member); and

(d) Amend this agreement except as provided otherwise in section 17.2,

11.3 Duties of the Managing Member,

(a) The Managing Member shalt promptly take or cause to be taken all action which may
be necessary or appropriate for the proper management, maintenance and operation of the Limited
Liability,

(b) The Managing Member shall furnish to the Limited Liability Company Members, within 120
days after the end of each fiscal year, financial statements for the Limited Liability Company reviewed by the
Board of Directors and prepared on the elected (accrual or cash receipts and disbursements) basis of accounting
for tax purposes.

The Managing Member shall also, on or prior to April 15th in each calendar year, furnish each Limited
Liability Company Member with his Schedule K-1, setting forth taxable income (loss) from the Linlted
Liability Company for the preceding fiscal year, and appropriate state income tax information where applicable,
The Limited Liability Company shall be on the elected (accrual or cash receipts and disbursements) basis of
accounting for tax purposes, The Limited Liability Company shall file with the Internal Revenue Service and
all appropriate focal taxing authorities such income tax reports as may be required,

11.4 Contracts and Arrangements with Affiliates,

(a) The Managing Member may, on behalf of the Limited Liability Company, employ
such agents, employees, managers, accountants, attorneys, consultants and other persons, including
itself, necessary or appropriate to carry out the business and affairs of the Limited Liability Company,
whether or not any such persons so employed are Affillates of the Managing Members; and the Managlug
Member may pay such fees, expenses, salaries, wages and other compensatlon to such persons as it
shall in its reasonable discretion determine,

(b) The Managing Member may also, on vebalf of the Limited Liability Company, enter
into contracts for goods or services with itself or with any of its affiliates. The validity of any
transaction, agreement or payment, Involving the Limited Liability Company and the Managing
Meinber or any affiliate and otherwise permitted by the terms of this Agreement, shall not be affected
by reason of (i) the relationship between the Limited Liability Company and the Managing Member or
such affiliate or Gi) the approval of sald transaction, agreement or payment by members, officers or
directors of the Managing Member.

11.5 Tax Matters Limited Liability Company Member.

The Managing Member is designated as the "tax matters member" within the meaning of Section 623 1(a)(7)
of the Code,

11.6 Miscellaneous.

Priatek LLC Revised October 1, 2017 Operating Agreement 11 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 15 of 33

(a) The Managing Member shalt not bo personally liable for the return of any contribution
imade.to the Limited Liability Company by a Limited Liability Company Member.

(b) The Managing Member shall not be personally {lable to the Limited Liability Company
or to the Limited Liability Company Members for any act or omission performed or omitted by it so
fong as in so acting or omitting to act it is not guilty of fraud, willful misconduct or gross negligence,

(c) The Limited Liability Company shail indemnify and hold the Managing Member, its
agents, and any Limited Liability Company employeo or agent (cach au "Indemnified Party") harmless

- from any loss, damage, fine, penalty, expense (Including attorneys' fees), judgment or amount paid in
settlement incurred by such Indemnified Party by reason of his or its performance or nonperformance
of any aot concerning the activities of the Limited Liability Company or in furtherance of Its interests
or purposes; provided however, that there shall be no indemnification in relation to matters as to which
such Indemnified Party is adjudged to have been guilty of fraud, willful misconduct or gross negligence.

Expenses incurred in defending a civil or criminal action, expenses in defending an Investigation,
Investor claims, sult or proceeding against the Limited Liability Company and/or the Managing
Member will be paid by the Limited Liability Company in advance of the final disposition of such
action, suit or proceeding upon receipt of an undertaking by or on behalf of an Indemnified Party to
repay such amount if it shall finally be determined that he is not entitled to be indemnified by the
Limited Liability Company as authorized herein,

The indemnification provided by this subsection (c) of this Section 11.6 shall not be deemed oxclusive
of any other rights to which an Indemnified Party may be entitled under any agreement, vote of Limited
Liability Company Members, or otherwise; shall conthiue as to a person who has ceased to be an
Indemnified Party; and shall inure to the benefit of the heirs, executors and administrators of such 4s

person,

The Limited Liability Company shall have the power to purchase and maintain insurance on behalf of
any person who is or was au Iudemnified Party against any liability asserted agaiust him and inourred
by him in any such capacity, or arising out of his status as such, in accordance with Section £1.1 hereln,
whether or not the Limited Liability Company would have the power to indemnify him against such
Hability under the provisions of this subsection,

(d) The Managing Member may, from time to time, move the principal office of the
Limited Liability Company (or establish additional and satellite offices, as appropriate) to such location
as the Managing Member shall, in its sole discretion, deem best sulted for the conduct of the business
of the Limited Liability Company.

{1.7 Managing Member and Team Compensation

The Managing Member shall be responsible for instituting a fair and equitable compensation program for
employees of the Company. Employee salaries, incentives, and wages will be considered through prevailing
market rates, internal equity measurements, and performance, Compensation (to potentially include salary,
incentive/performance bonus, commissions and allowances) will be determined by the Managing Member In
consultation with members of the management team, according to guidelines set by the management team
during the budget process, Annual salary and developmental reviews will be conducted,

Tho salary for the Managing Member, and any increases or decreases, will be set and approved by the Board of
Directors and reviewed at least aunnally by the board,

The Managing Member will be responsible for enacting through his management team such policies covering
employee benefits as are necessary to recruit, maintain and affect performance for the workforce, Such benefits
may include, but are not Jindted to vacation, insurance, and performance pay, Some bonefits may be applied

Prlatek LLC Revised October 1, 2017 Operating Agreement 12 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 16 of 33

equally to all employees (specifically as called for by law) while others may be applied in different measures
by position.

11.8 Managing Member Responsibility in the Acquisition of Assets

The Managing Member may, on bohalf of the Limited Liability Company, enter into negotiations and acquire
assets for the use of the Company, provide investments in other entities in the name of the Company or use
funds to form subsidiartes of the Company, The Managlug Member will not use the funds of the Company to
purchase private assets for the Managing Member, any other Member or employee. This provision would not
preclude the Managing Member from acquiring units to be used as compensation for employees, The Managing
Meinber may use funds of the Company as investments for the Company. Any refurn from these investments
will be provided to the Company and not to the Managing Member, any other Member or employee. If any such
subsidiary is formed, any return or profit from the subsidiary will accrue to the Company and not the Managing
Member, any other member or employee,

11.9 The Board of Directors

It is the intention of the Limited Liability Company to set up a Board of Directors to govern the activities of the
Company aud review the performance of the Managing Member, The Board of Directors shall be chosen by the
Members and will review the activities of the business, reviow and comment on the accuracy and sufficiency
of the reporting activities and be responsible for representing the interests of the Members, In addition to The
Managing Member, the Board of Directors will be responsible for proposing changes to the Agreement. The
Board of Directors will be constituted as soon as practical and will contain an investor fo represent the interests
ofthe Members, The dutles of the Board of Directors will be enumerated, presented to the members for approval
and then formed as saon as is practical,

ARTICLE XII
LIMITED LIABILITY COMPANY MEMBERS

12.1 Names of Limited Linbility Company Members shall be set forth on Schedule B attached
hereto.

12,2 No Liability of Limited Liability Company Member as a Managing Member, No person
dealing with the Limited Liability Company shall consider a person as a Managing Member unless such person
has been named as such on the Limited Liability Company's Certificate of Limited Liability Company (or an

amendment thereto),

{2.3 Authority, No Limited Liability Company Member shall interfere in any manner (with the
exception of rights and privileges that are enumerated In ofher seotions of the Agreement) with, the conduct or
control of the business of the Limited Liability Company, No Limited Liability Company Member shall have
the right to bring an action for partition against the Limited Liability Company, or the right fo receive interest

on his Capital Account balance.

12.4 Meetings.

(a) A meeting of the Limited Liability Company Members for the purpose of acting upon
any matter upon which the Limited Liability Company Members are entitled to vate may be called by
the Managing Member at any time and shall be called by the Managing Member no more than 15 days
after receipt ofa written request for such a meeting signed by at least 50.1 percent in interest (a simple

Priatek LLC Revised October J, 2017 Operating Agreement 13 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 17 of 33

majority of the interest holders) in the Limited Liability Company. The Managing Member shall give
weitten notice of any such meeting to all Limited Liability Company Members aud such meetings shall
be held no sooner than 10 days and no more than 60 days after the Managing Member sounds such notice

to the Limited Liability Company Members,

(b) The Managing Member may, and, no more than 15 days after receipt of a written
request signed by at least 50.1% percent in Interest of the Limited Liability Company interest holders,
submit any matter upon which the Limited Liability Company Members are entitled to vote to the
Limited Liability Company interest holders for a vote by written consent without 4 meeting. Such
written consents shall be treated for all purposes as votes at a meeting.

() In addition, any matters upon which the Limited Liability Company Members are
entitled to vote mny be submitted by the Managing Member to (he Members for a vote by written
consent without a meeting, which ballots shall be cast within 10 days of being sent, Such written
consents shall be treated for all purposes as votes at a meeting,

(d) The presence in person or by proxy of at least a 60% majority in interest of the Limited
Liability Company shall constitute a quorum at all meetings of the Limited Liability Company
Members: provided, however, that if there is no such quorum (he Managing Member may adjourn the
meeting without further notice, until a quorum shall have been obtained,

Notice of the time, place and purpose of any meoting of Limited Liability Company Members shall be given to
any Limited Liability Company Members (to attend in person or be represented by proxy) except for a Limited
Llability Company Member who executed and filed a written waiver on record prior to the meeting,

Each Limited Liability Company Member may authorize any person or persons to act for him by proxy with
respect to any matter in which a Limited Liability Company Member is entitled to vote or participate,

Every proxy must be signed by the Limited Liability Company Member or his attorney-in-fact. No proxy shall
be valid after such time as it expires by the terms of the proxy. Every Limited Liability Company Member proxy
shall be revocable at the pleasure of the Llnited Liability Company Member executing it and no proxy deemed
irrevocable shall be valid,

12.5 Rights of Limited Liability Company Members.

(a) A75% "Super Majority" in nterest of the Limited Liability Company interest
holders may:

{i) Amend this Agreement, subject to approval of the Board of Directors, and the
conditions that such amendment shall not (A) increase the capital contribution of a Limited
Liability Company Member without his written consent, (B) alter the rights, powers and duties
of the Mauaging Members as set forth in Article XJ, the Interests of the Managing Member in
cash flow or Profits and Losses as set forth in Article VU, the interest of the Managing Member
in distributions upon liquidation as set forth in Article XV, or the valuation of the Managing
Member's Interest in the Limited Liability Company as set forth in this Section 12.5, (C)
without the Consent of all the Limited Liability Company Members, modify the method
provided In Article VU of determining Profits and Losses and the order and allocations thereof
and of determining distributions of Cash Flow and the order thereof, (D) amend this Section
12.5 without the Consent of all Limited Liability Company Members, or (2) amend any
provision hereof which requires the consent, action or approval of a specified percentage In
interest of the Limited Liability Company Members without the consent of such specified
percentage of Limited Liability Company Members;

Priatek LLC Revised October |, 2017 Operating Agreement 14 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 18 of 33

Gi) “Dissolve tho Limited Liability Company, subject to the provisious of this —
Limited Liability Company Agreement; or

Gil) admit additional Managing Members; provided, that, despite the foregoing, an
additional Managing Member may be admitted only upon the written consent of the then-
current Managing Member aud the consent of a majority of the Board of Directors; provided
that the voting rights and rights to consent set forth in this Section [2.5 and Section 10,3 shall
not come into existence or be effective in any manner unless and until (A) either: (1) the Linulted
Liability Company has received an opinion of counsel, which counsel is not objected to by a
75% Majority in interest of the Limited Liability Company, that such action may be effected
without subjecting the Limited Liability Company Members to Iability as managing mombers
under the Code or under the laws of any other jurisdiction in which the Limited Liability
Company is then re-formed, qualified or conducting business, or (2) a Delaware court, and/or
a court in any other jurisdiction in which the Limited Liability Company is then re-formed,
qualified or conducting business, having jurisdiction over the matter-enters a Judgment, not
subject to further appeal, to such effect and (B) either (1) the Limited Liability Company has
received an opinion from such counsel that such action may be effected without changing the
Limited Liability Company's status as a limited liability company for federal income tax
purposes or (2) a court having jurisdiction over the matter enters a judgment, not subject to
further appeal, or the Internal Revenue Service issues a ruling, to such effect.

(b) If a Limited Liability Company Member withdraws from the Limited Liability
Company, he is entitled to receive any distributions provided for by this Agreement up to the
date of his withdrawal.

(c) The Managing Member may cause to allow the Limited Liability Company’s financial
statements to bs issued quarterly, Said reports, at the discretion of the Managing Member, may
be nade available to each Investor based upon written requests received, The financial reports
may include but not be limited to a Limited Liability Company balance sheet, income statement

and cash flow statement

The Managing Member, at the Managing Member's option, may answer all inquiries from prospective Investors
and/or their authorlzed representatives concerning the Offering, the Limited Liabliity Company and any matter
relating to the offer and sale of the Limited Liability Company Units and may afford, at tle Managing Member's
option, the prospective Investor and/or their authorized representatives the opportunity to obtain any additional
infornvation necessary to verify the accuracy of any representation or information set forth in the Memorandum.

12.6 Managing Member and its Affiliates Purchase of Units. The Managing Member and affiliates
of the Managing Member may purchase Limited Linbility Company Units and thereby become Limited Liability

Company Members.

ARTICLE XII
OTHER BUSINESS

13.1 Affofthe Limited Liability Company Members and their officers, direotors and employees may
engage in, or possess an Interest in, other business ventures of every nature and description, independently or
with others, whether or not such other enterprises shall bo in connection with the Limited Liability Company
except for another business which would be a direct competitor to the Company. Neither the Limited Liability

Priatek LLC Revised October |, 2057 Operating Agreement 15 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 19 of 33

Company nor the other Limited Liability Company Members shall have any right by virtue of this Agreement
in and to sttch Independent ventures or to the Income or profits derived therefrom.

13,2 Payments to Limited Liability Company Members.

The Limited Liability Company intends to make distributions to the Limited Liability Company Members based
ott the Limited Liability Company Member's ownership of Limited Liabitity Company Units.

13.3 Limited Liability Company Management Fees,

Management compensation yet to be determined shall be complemented by the understanding that the Limited
Liability Company shall reimburse the Managing Member, at the Managing Member's cost, for direct expenses
incurred when performing Limited Liability Company services, including but not limited fo accounting services,
travel, telephone, postage, legal and other related Limited Liability Company expenses,

13.4 Investment Activities and Use of Proceeds,

There {s no minimum amount of capital that must be ralsed before the Managing Member may use the proceeds.
A portion of the proceeds may be applied to commissions, if any, marketing, organizational, professional,
consultation and other front costs, A portion of the proceeds may also be applied to Limited Liability Company
activities under the Managing Members sole discretion and business judgment.

13.5 Interest Conversion upon Acquisition or IPO,

The Units shall be mandatorlly convertible into common shares (or common stock, if the Limited Liability
Company has been converted into a corporation) upon the conswummation of an IPO, acquisition or merger,
unless and to the extent that the Limited Liability Company has notified the holders of the Units and the investor
has agreed, that proceeds of the IPO, acquisition or merger will bo used to redeem the Units and such Units are
in fact redeemed and redeemable within 10 business days after the consummation of the IPO, acquisition or
merger, The proceeds of any such transaction, whether they are in stock or cash, will be distributed to the holder.
Assuming the terms of the IPO, acquisition or merger shall permit the following and upon IPO, acquisition or
merger, the number of common shares (or shares of common stock, if the Limited Liability Company will have
been converted into a corporation) will be as follows:

(a) assuining the Member whe 1s also an Initial Investor will have been fully allocated
his 100% ROI (return on investment) by the date of consummation of the IPO, acquisition or merger, the
investor will be entitled to receive a pro rata percentage of the proceeds from the IPO, acquisition or merger;

or

(b) assuming the Member who is an Initial Investor will not have been fully allocated his
{00% ROT (return on Investment) by the date of consummation of the IPO, acquisition or merger, the Member
will be entitled to receive an amount that will provide a full return of the investors investment aud then the
remalning proceeds will be distributed pro rata to the Members from the remaining proceeds from the IPO,
acquisition or merger.

ARTICLE XIV
WITHDRAWAL OF THE MANAGING MEMBER
GENERAL TRANSFERABILITY OF LIMITED LIABILITY COMPANY INTERESTS

14.1 Withdrawal of Managing Member.

Priatek LLC Revised October 1, 2017 Operating Agreement 16 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 20 of 33

A Managing Member may withdraw from the Limited Liability Company. The Managing Member may
withdraw at any tine by giving written notice to the Members, Any such withdrawal shall take effect at the time
specified therein or, if the time is not specified therein, upon (he receipt thereof, irrespective of whether any
such resignations shal! have been accepted.

14.2 Transfer of Managing Member's Interest

The Managing Member shall be allowed to sell, assign, transfer, mortgage, charge, or otherwise dispose of ten
percent or less of its interest in the Limited Liability Company at will. The Managing Member shall not sell,
assign, transfer, mortgage, charge or otherwise dispose of more than ten percent of its interest in the Limited
Liability Company without the wrilten consent of a majority of the Board of Directors. Any attempted or
purported sale, assignment, transfer, mortgage, charge or other disposition made without such consent shall be
nutomatically void. No sale, assignment, transfer, mortgage, charge or disposition made by a Managing
Member shall in any event release such Managing Member from its obligation under this Agreement,

14.3 Assignment of Limited Liability Company Member's Interest,

(a) Subject to any restrictions on transferability required by law or contained elsewhere in
this Agreement, a Limited Liability Company Member inay assign in writing his interest in the
Limited Liability Company, provided:

(i) the assignee meets all of the requirements applicable to a Limited Liability
Company Member purchasing Units in the Limited Liability Company as set forth in the Act
ot is otherwise entitled to an applicable regulatory exemption for a similar securities offering
pursuant to state or federal law, and consents in welting, in form satisfactory to the Managing
Member, to be bound by the terns of this Ageeement as a Limited Liability Company Member;

(ii) immediately after tho effective date of the assignment (as hereinafter defined),
neither the assignee nor the assignor, if the assignor has retained any part of his interest in the
Limited Liability Company, shall hold an interest in the Limited Liabillty Company that
represents a capital contribution fo the Limited Liability Company that is less than one (1) units

(ili) the Managing Member consents in writing to the assignment, which consent
shall be withheld only if such assignment (i) does not comply with this section 14 or (li)
violates, or cause the Limlted Liability Company to violate, any applicable law or governmental
rule or regulation, including (without limitation) any applicable federal or state fax or securitles

law;

(iv) if requested by the Managing Member, an opinion from counsel for the
Limited Liability Company Is delivered to the Managing Member stating that, in the opinion
of said counsel, such assignment would nat violate, nor cause the Limited Liability Company
to violate, any applicable law or governmental rule or regulation, including (without limitation)
any applicable federal or state tax or securities law; and

{v) the assignor has paid in full, in cash, his capital contribution to the Limited
Liability Company,

By executing this Agreement, each Limited Llability Company Member shall be deemed to have consented to
any assignment consented to by the Managing Member. Anything herein to the contrary notwithstanding, in no
event shall au assignment be made to a minor (except In trust or pursuant to the Uniform Gifts to Minors Act)

or to an Incompetent.

Priatek LLC Revised October 1, 2017 Operating Agreement 17 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 21 of 33

{b) Bach Limited Liability Company Member agrees that he will, upon request of the
Managing Member, execute such certificates or other documents and perform such acts as the Managing
Member deems appropriate after an assignment of interest by that Limited Liability Company Member to
preserve the limited liability status of the Limited Liability Company under the laws of the jurisdictions in which
the Limited Liability Company is doing business, For purposes of this paragraph, any transfer of an interest in
the Limited Liability Company, whether voluntary or by operation of fav, shall be considered an assignment,

(c) Any purported assignment of au interest in the Limited Liability Company that is not
made in compliance with this Agreoment is hereby declared to be null and void and of no force or effeot
whatsaever,

(d) Each Limited Liability Company Member agrees that he will, prior to the time the
Managing Member consents to an assignment of interest by that Limited Liability Company Member, pay all
reasonable expenses, including attorneys' fees, Incurred by the Limited Liability Company in connection with
such assignment,

(e) Each of the Limited Liability Company Members, by executing this Agreement,
hereby covenants and agrees that he will not, in any event, sell or distribute his interest or any portion thereof
Unless, in the opinion of counsel to the assignee (which counsel and opinion shall be satisfactory to counsel for
the Limited Liability Company) delivered to the Managing Member prior to such assignment, suoh interest may
be legally sold or distributed in compliance with applicable state and federal statutes, rules and regulations,

14.4 Assignee's Rights.

An assignee of any interest of a Limited Liability Company Member in the Limited Liability Company shall be
entitled to receive distributions of cash or other property from the Limited Liability Company attributable to
such interest after the effective date of the assignment, The effective date of an assignment of an interest of a
Limited Liability Company Momber in the Limited Liab! lity Company under the provisions of this Article XIV
for the purposes of Limited Liability Company accounting shall be the date the assignment is accepted by the
Managing Membor, which shall be not more than five business days following receipt of written notice of
assignment and fulfillment of all conditions precedent to such assignment provided for in this Agreement,

14.5 Satisfactory Written Assignment Required.

Auything herein to the contrary notwithstanding, both the Limited Liability Company and the Managing
Member shall be entitled to treat the assignor of an interest as a Limited Liability Company Member in the
Limited Liability Company as the absolute owner thereof in all respects, and shall incur no Hability for
disttlbutions of cash made in good faith to him, until such time as a written assignment that conforms to the
requirements of this Article XIV has been received by the Limited Liability Company and accepted by the

Managing Member,

14.6 Substituted Limited Liability Company Member,

(a) The Mavaging Member may, but need not, in its sole discretion, permit an assignee or
transferee (whether such assignee or transferee has acquired his inferest by virtue of a voluntary
assignment pursuant to Section 14,3, an involuntary transfer or a transfer by operation of law) of an
interest (or a part thereof) of a Limited Liabilily Company Member in the Limited Liability Company
fo be and become a substituted Limited Liability Company Member ("Substituted Limited Liability
Company Member") in the Limited Liability Company, entitled to all the rights and benefits under this
Agreement of the transferor or assignor of such Interest: but no such assignee or transferee shall be or
become a Substituted Limited Linbllity Company Member unless and until the Managing Member in

Prlatek LLC Revised October 1, 2017 Operating Agreement 18 of 30

 

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 22 of 33

writing consents to the adinission of such person as a Substituted Limited Liability Company Member,
which consent may be withheld in the absolute discretion of the Managing Member.

The Limited Liability Company Members hereby consent and agree to such adinission of a Substituted
Limited Liability Company Member by the Managing Member, and agree that the Managing Member
may, ob behalf of each Limited Liabillty Company Member aud on behalf of the Limited Liability
Company, cause the certificate of Limited Liability Company of the Limited Liability Company to be
appropriately amended, and recorded as so amended, and Schedule B hereto fo be appropriately
amended, in the event of such admission.

(b) Rach Substituted Limited Liability Company Member, as a condition of his admission
as a Limited Liability Company Member, shall execute and acknowledge such instruments, in form and
substance satisfactory to the Managing Member, as the Managing Member shall deem necessary or
desirable to effectuate such admission and to confirm the agreement of the Substituted Limited Liabillty
Company Member to be bound by all the terms and provisions of this Agreement with respect to the
interest acquired, All reasonable expenses, including attorneys’ fees, lucurred by the Limited Liability
Company in this connection shall be borne by such Substituted Limited Liability Company Member.

(c) Any person who acquires an interest of a Limited Liability Company Member in the
Limited Liability Company or is admitted to the Limited Liability Company as a Substituted Limited Liability
Company Member or as a successor Managing Member shall be subject to and bound by all the provisions of
this Agreement as if originally a party to this Agreement.

14.7 Indemnification and Terms of Admission,

Each Limited Liability Company Member shall indemnify and hold harmless the Limited Liability Company,
the Managing Member and every other Limited Liability Company Member who was or is a patty or is
threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigatlye, by reason of or arising from any actual or alleged misrepresentation
or misstatement of facts or omission fo state facts made (or omitted to be made) by such Limited Liabllity
Company Member in connection with any Assigument, transfer, encumbrance or other disposition of all or any
part of at tuterest as a Limited Liability Company Member in the Limited Liability Company, or the admission
of a Substituted Limited Liability Company Member to the Limited Liability Company, against expenses for
which the Limited Liability Company, the Managing Member or any other Limited Liability Company Member
has not otherwise been reimbursed (inoluding attorneys’ fees, judgments, fines and amounts paid in settlement),
actually and reasonably Incurred by him in connection with such action, suit or proceeding,

14.8 Substitution Required for Vote,

Unless and until an assignee of an interest as a Limited Liability Company Member in the Limited Liability
Company becomes a Limited Liability Company Member, such assignee shall not be entitled to vote with
respect (o such intorest, In the event a vote of the Limited Liability Company Members shall be taken pursuant
to this Agreement for any reason, a Limited Liability Company Member shall, solely for the purpose of
determining his vote, be deemed the holder of any interest, or portion thereof, assigned by him in respect of
which the assignee Las not become a Limited Liability Company Member.

14.9 — Effective Date.

Priatek LLC Revised October 1, 2017 Operating Agreement 19 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 23 of 33

The effective date of admission of a new or Substituted Limited Liability Company Member shall be the date
designated by the Managing Member in writing to the Substituted Limited Liability Company Member, which
shall not be later than five (5) business days after all requirements for substitution have been satisfied.

14.10 Death or Incapacity of Limited Liability Company Member,

The death or legal incapacity of a Limited Liability Company Member shalt not cause a dissolution of the
Limited Liability Company, but the rights of such Limited Liability Company Member to share in the profits
and losses of the Limited Liability Company, to receive distributions of Limited Liability Company funds
pursuant fo Seotion 13.2 and to assign his interest as a Limited Liability Company Member In the Limited
Liability Company shall, on the happening of such an event, devolve to the Limited Liability Company
Member's heir, assign (or personal representative in the case of legal incapacity) or to the estate (in the case of
a death of a Limited Liability Company Member) or in the event of tle death of a Limited Liability Company
Member whose Interest is held In joint tenancy, pass to the surviving joint tenant(s), subject to the terms and
conditions of this Agreement, aud the Limited Liability Company shall continue as a limited liability company.
The successor-in-interest shall execute any aud all documents necessary to assume the interests of the deceased
or incapacitated Limited Liability Company Member, However, in no event shall a porsonal representative
become a Substituted Limited Liability Company Member solely by reason of such capacity, The estate of the
Limited Liability Company Member shall be liable for all the obligations of the deceased or incapacitated
Limited Liability Company Member.
14.11 Optional Adjustment to Basis of Limited Liability Company Assets,

In the event of the transfer of the interest of a Limited Liability Company Member in the Limited Liability
Company during the life of the Limited Liability Company Member or upon the death of the Linited Liability
Company Member, the Managing Member may, in its sole discretion, make an election on behalf of the Limited
Liability Company as provided in Seotion 754 of the Internal Revenue Code of 1986, as amended (if such an
election is not already in effect for the Limited Liability Company) and cause the Limited Liability Company
to make the adjustments to the basis of the property of the Limited Liability Company (with regard to the
transferee Limited Liability Company Member only) as provided in Section 743 of the Internal Revenue Code,

ARTICLE XV
DISSOLUTION AND LIQUIDATION

{5,1 Dissolution,

(a) The Limited Liability Company shall be dissolved and terminated on the earfter of (i)
a decision of the Managing Member concurred by the Board of Directors and a 75% super majority in
interest of the Limited Liability Company; (ii) upon the sale of all or substantlally all of the assets of
the Limited Liability Company only as permitted by this Agreemont; or (iti) upon the occurrence of any
other event which, under the laws of the state of Delaware, would cause the termination or dissolution
of a limited liability company; provided, however, that the death or legal incapacity of a Limited
Liability Company Member shall not cause a dissolution of the Limited Liability Company,

(b) Notwithstanding the provisions of Section 15 subsections (aj(ii) and (a)(iii) of this
Section 15.1, the Limited Liability Company shall not be dissolved and terminated If the Managing
Member and the Board of Directors and at least a 75% super inajority In interest of ihe Limited Liability
Company elect, svithin thirty (30) days after the occurrence of any such event of dissolution, to continue
the business of the Limited Liability Company, and admit a new Managing Member or Managing
Members,

The Managing Member may exercise a power of appointment for an interim Managing Member for a
period of 90 days in the event the Managing Member is unable to comtlnie in the position as the
Managing Momber, for whatever reason, whatsoever,

Prlatek LLC Revised October 1, 2017 Operating Agreement 20 of 30

 

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 24 of 33

(c) Upon any dissolution of the Limited Liability Company, the accountants then retained
by the Limited Liability Company shall prepare a statement setting forth the assets and liabilities of the
Limited Liability Company as of the date of dissolution, and such statement shall be furnished to all
Limited Liability Company Members.

(d) No vote by the Limited Liability Company Members to dissolve and terminate the
Limited Liability Company pursuant to Section 15. 1(a) shall be effective unless, prior to or concurrently
with such vote, there shall have been established procedures for the assumption of the Limited Liability
Company's obligations, and there shall have been an irrevocable appointment of an agent who shall be
empowered fo give and receive notices, reports and payments under such agreement, and hold and
exercise such other powers as are necessary to permit all other parties to such agreement to deal with
such agent as if the agent were the sole owner of the Limited Liability Company's interest, which
procedures are agreed to in writing by each of the other parties to such agreement.

(e) Upon dissolution, each Limited Liability Company Member shall look solely to the
assels of the Limited Liability Company for the return of the Limited Liability Company Member's
capital contribution, and if the Limited Liability Company property remaining after the payment or
discharge of the debts and liabilities of the Limited Liability Company is insufficient to return the capital
contribution of the Limited Liabillty Company Members, such Limited Liabil ity Company Members
shall have no recourse against the Managing Member,

15.2 Liquidation.

In the evont of liquidation of the Limited Liability Company assets, the assets shall be liquidated as promptly
as possible, but in an orderly and businesslike manner as the Managing Member in consultation with the Board
of Directors shall determine and so as not to Involve undue sacrifice, All assets (inchiding cash) net of liabilities
of the Lintited Liability Company, if any, shall be distributed to the members based on pro rata ownership

percentage,
13.3 Return of Account Balances,

The Managing Member shall not be personally liable for the return of all or any part of the capital account
balances of the Limited Linbility Company Members, Any such return shall be made sololy from Limited

Liability Company assets,

13.4 Negative Balance,

Pursuant to the time limitations stated in Artiole X, any Limited Liability Company Member with a negative
balance In his capital account after liquidation distributions shall be obligated to the Limited Liability Company
to restore such negative balance to the extent liquidation distributions have been made which gave rise to such
negative balance. Any assets so restored shall be treated as additional assets available for distribution pursnant

to this Limited Liability Company Agreoment,
15.5 No Release.

No dissolation of the Limited Liability Company shall release or relieve any Limited Liability Company
Member from his obligations under this Agreement.

Priatek LLC Revised October I, 2017 Operating Agreement 21 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 25 of 33

ARTICLE XVI
ANNUAL ACCOUNT PERIOD; RECORDS; REPORTS

16.1 Annual Account Period,

The fiscal year of the Limited Liability Company shall commence on January 1, and shall end on December 31.
This can be amended by the Managing Member.

{6.2 Records,

The Managing Member shall maintain, or cause to be maintained, complete and acourate records of all
transactions of the Limited Liability Company. The Limited Liability Company shall use the elected (accrual
or cash receipfs and disbursements) basis of accounting for all purposes (including tax purposes) consistently
applied as shall be appropriate and adequate for the Limited Liability Company's business and for carrying out
all provisions of this Agreement.

16.3 Annual Reports,

After each fiscal year, the Managing Member shall cause to be delivered to each person who was a Limited
Liability Company Member at any time during the fiscal year, an annual report containing the following:

(i) financial statements of the Limited Liability Company. Such statements shall
include a balance sheet as of the end of the Limited Liability Company's fiscal year and
statements of income, statements of cash flows, and ihe Limited Liability Company Membors'
equity and changes in financial position, for such fiscal year, Financial Statements will also be
accompanied by a Representation Letter from the Managing Member (and Board of Directors)
that all “materlal” matters of the LLC have been disclosed and verified by the Managing
Member, The annual financial statements shall be reviewed by a CPA.

(ii) a general description of the activities of the Limited Liabillty Company during
the period covered by the report, and

(iii) a report of any material transactions between the Limited Liability Company

and the Managing Member or any of its affiliates, including fees or compensation paid
by the Limited Liabillty Company and the services performed by the Managing Member or any
such affiliate for such fees or compensation,

16.4 ‘Tax Information.

On or before April 15 of each calendar year, the Managing Member will cause to be delivered to each person
who was a Limited Liability Company Member at any time durlag the previous fiscal year all information
concerning the Limited Liability Company necessary for the preparation of such Limited Liability Company
Member's federal income tax returns, including a statement showing such Limited Llability Company Member's
share of profit or loss, deductions and credits for such year for federal income tax purposes, aud the amount of
any distribution made fo or for the account of such Limited Liability Company Meimber pursuant to this

Agreenient.
16.5 Tax Returas.

The Managing Member shall cause income tax returns for the Limited Liability Company to be prepared and
timely filed with the appropriate authorities,
Priatek LLC Revised October 1, 2017 Operating Agreement 22 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 26 of 33

ARTICLE XVH
AMENDMENTS AND MEETINGS

17.1. Amendment by Limited Liability Company Members,

Except as otherwise required by law, this Agreement may be amended In any respect (unfess otherwise set forth
herein) with an affirmative vote of a 75% super majority in interest of the Limited Liability Company. Without
the consent of each Limited Liability Company Member to be affected by the amendment, this Agreement may
not be amended so as fo (i) convert a Limited Liability Company Member into a Managing Member, (ii) modify
the limited liability of a Limited Liability Company Member, or (iil) terminate the Managing Member.

17.2 Amendment by Managing Member,

In addition to any amendments otherwise authorized herein, the Managing Member may amend this Agreement,
without the consent of any of the Limited Liability Company Members, (i) to refleot changes validly made in
the membership of the Limited Liability Company and the capital contributions of the Limited Liability
Company Members to the Limited Liability Company in accordance with this agreement, (Il) to comply with
the (hen-existing requirements of the Internal Revenue Cade, Treasury Regulations and rulings of the Internal
Revenue Service affecting the status of the Limited Liability Company as a limited liability company for federal
incame tax purposes, in accordance with advice given to the Managing Member by the Limited Liability
Company's independent accountants, (Lil) to comply with any changes in the Delaware statutes, The Managing
Member will notify the Limited Liability Company Members in a timely basis concerning any changes
conceming this sectlon 17.2 ii aud tii,

17,3 Prohibited Amendment.

No amendment will be adopted which will directly or indirectly affect or jeopardize the status of the Limited
Liability Company as a limited liability company for federal income tax purposes,

17.4 Amendment of Certificate.
the event this Agreement shall be amended pursuant to this Articole XVII, the Managing Member shall amend

the Certificate of Limited Liability Company to reflect such change if required by the Code or if it deems such
antendnient to be reasonably necessary.

ARTICLE XVI
{THIS SECTION INTENTIONALLY LEFT BLANK]

ARTICLE XIX
NOTICES

Any other offer, acceptance, election, approval, consent, request, waiver, notice or other document required or
permitted to be given pursuant to any provision of this Agreement shall be deemed duly given only when in
writing, signed by or on behalf of the person giving the same, and either personally delivered (vith receipt
acknowledged by the reclplent) or deposited in a designated United States mail depository, registered or certified
mail, return receipt requested, postage prepaid, addressed to the person or persons to whom such offer,

Priatek LLC Revised October 1, 2017 Operating Agreement 23 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 27 of 33

acceptance, electlon, approval, consent, request, waiver or notice is to be given at their respective addresses
indicated hereln, or at such other address as shall have been sot forth in a notice sent pursuant to the provisions

of thls Article XIX,

ARTICLE XX
BINDING EFFECT

Except as otherwise herein expressly provided, the provisions of this Agreement shall bo binding upon and inure
to the benefit of the parties Lereto, their respective personal representatives, helrs, successors and permitted

assigns,

ARTICLE XX]
COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which shall for all purposes constitute
one agreement binding on all of the pariles hereto.

ARTICLE XXII
APPLICABLE LAW

This Agreement shall be governed by and construed in accordance with the laws of the state of Delaware.
ARTICLE XXIII
PARAGRAPH HEADINGS

Paragraph headings or captions contained in this Agreement are Inserted only as a matter of convenience aud
for reference, and shall not be construed in any way to define, limit or oxtend or describe the scope of this
Agreement or the Intention of the provisions thereof,

ARTICLE XXIV
SCHEDULES

All schedules attached hiereto are expressly made a part of this Agreement, as fully as though completely set
forth herein, and all references to this Agreement herein or any of such schedules shall be deemed to refer to

and inolude all such schedules,

ARTICLE XXV
VARIATION IN PRONOUNS

All pronouns and any variations thereof shall be deemed to refer to masculine, feminine, neuter, singular or
plural, as the Identity of the person or persons may require.

ARTICLE XXVI
ARBITRATION

Prigtek LLC . Revised October 1, 2017 Operating Agreement 24 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 28 of 33

In the event of suy dispute arising out of the terms of this Limited Llabitity Company Agreement, the offering
of Limited Liability Company Units in this, or any action or inaction of the Managing Member, each party
hereto, including all of the Parties, Managing Member and Limited Liabillty Company Member(s), agree to
binding arbitration as follows:

Each party shall select an attorney at law licensed to practice in the state of Delaware to act as the Investor's
arbitrator. Each party shall pay the fees of the Investor's own arbitrator, The two arbltrators so selected shail
meet and choose a third attorney, also so licensed, to act as an arbitrator.

Each patty shall pay one-half of the fees of the third arbitrator, Al! three arbitrators shall meet in the City of
Tampa, State of Florida, and decide the dispute, The decision of any two of the arbitrators so selected, shall bo
binding and enforceable in any court of faw, In the event any party violates the terms of this arbitration provision,
that party shall be liable for reasonable attorneys’ fees and costs incurred to appear and enforce the terms of this

provision,

Jn the event of any litigation other than arbitration, as herein provided, the prevailing party shall be entitled to
recover as additional damages, the Investor’s reasonable attorneys’ fees aud costs it will have incurred, The
Limited Liability Company shall pay the attorney’ fees and other expenses of the Managing Member for any

action under this Article,

ARTICLE XXVIL
LEGAL MATTERS

As part of the consideration of this Limited Liability Company Agreement it is expressly agreed that any legal
matter which must be litigated shall be litigated in the proper court of the City of Tampa, state of Florida, which
courts shall have exclusive jurisdiction over all matters related to this Limited Liability Company Agreemont.
It ts additionally understood that proper venue shall be in the City of Tampa, state of Florida, In the ovent of
litigation to enforce any of the provisions of this Limited Liability Company Agreement, including but not
limited to enforcement of the arbitration provision, the prevailing pasty shall be entitled to recover as costs al!
reasonable logal fees it will have incurred Including attorncy’s fees, expert witness fees, court costs and other
related costs, Any party who commences an action outslde of the City of Tampa, state of Florida, waives the
right to recover any legal fees including attorney’s fees and court costs. All matters shall be controfled by the

laws of the state of Delaware.

Should any tegal action or inquiry be taken against, or made upon, the Managing Member or the Limited
Liability Company, the Managing Member Is authorized to use Limited Liability Company funds to defend
such actlons whether initiated from a private, regulatory or investigative source.

ARTICLE XXVIH
SUITABILITY OF INVESTORS

This offering is strictly limited to investors who meet the suitability standards set forth heroin below. ‘This
memorandum constitutes an offer strictly limited only to investors who meet such standards aud who qualify as
"Accredited Investors” and up to 35 "Non-Aceredited Investors", who meet the stringent suitability standards
outlined herein and in the Purchaser Questionnaire in the form attached hereto as Exhibit "B", The Managing
Member claims exemption from registration purstant to Rule 506 of Regulation D of the Federal Securitles Act

of 1933, as amended (the "Act".

Investinent in Limited Liability Company Units involves a high degree of risk and is suitable only for persons
having substantial financial resources, who understand the fong term nature, the tax consequences, and risk
factors associated with this investment, .

Priatek LLC Revised October 1, 2017 Operating Agreement 25 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 29 of 33

ACCREDITED INVESTORS:

{,

Limited Liability Company Units will be sold only to those investors who submit a Purchaser
Questionnaire in the form attached hereto as Exhibit "B" establishing to the satisfaction of the Managing

Member that:

The Investor is an "Accredited Investor" as such term is defined in rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended the ("1933 Act"), that is any person who comes within any of
the following categorles, or who the Issuer reasonably believes comes within any of the following
categories, at the timo of the sale of securities to that person:

a)
b)

4,

a bank, insurance company, registered investment company, business development company, or stnall
business Investment company;

an employee benefit plan, within the meaning of the Employee Retirement Income Security Act, ifa
bank, insuratice company, or registered investment adviser makes the investment decisions, or if the
plan has fotal assets in excess of $5 million;

a charitable organization, corporation, or partnership with assets exceeding $5 million;

a director, executive officer, or general partner of the company selling the securities;

a business in which all the equity owners are accredited investors;

a natural person who has individual net worth, or joint net worth with the person’s spouse, that exceeds
$1 million at the time of the purchase, excluding the value of the primary residence of such person;

a natural person with income exceeding $200,000 in each of the two most recent years or joint income
with a spouse oxceeding $300,000 for those years and a reasonable expectation of the same income
level in the current year; or

a trust with agsets In excess of $5 million, not formed to acquire the securities offered, whose purchases
a sophisticated person makes,

Subscriptions will not be accepted by the Company from more than 35 Non-Accredited Investors who

fail to meet the criterla above.

The Investor hag such knowledge and experience In financial aud business matters that he or she is able
to evaluate the merits and risks of an investment in the Units,

The Investor has the financial ability to bear the economic risk of an investment in the Units, adequate
means of providing for his or her current needs aud personal contingencies and no need for liquidity in

an investment in the Units,

The Investor is acquiring the Units for his or her own account for investment and not with a view to
resale or distribution,

Each investor will also be required to represent that:

a)
b)

¢)

he or she knows that the Units have not been registered under the Securitles Act of 1933, as amended,
and that he or she has no right to require such registration;

he or she understands that the Units will be restricted as set forth in the Memorandum, which includes
restrictions against transfer wiles the transfer is not in violation of federal securities laws, as amended,
and applicable state securities laws, including investment sultability standards;

payment for the Units will cause no undue hardship without undue difficulty; and

The subscriber’s commitment to other investnent programs, combined with this subscription for Units,
is reasonable in relationship to net worth,

ARTICLE XXIX
PURCHASE OF UNITS

Priatek LLC Revised October 1, 2017 Operating Agreement 26 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 30 of 33

The minimum purchase of Limited Liability Company Unit is two (2), however the Managing Member reserves
the right to accept subscription for tess than one (1) Unit, and such Un it will be sold only to individual persons
who make a written reprosentation that the amount of this investment is less than 10% of his or her net worth.
Please study the terms of the Subscription Agreement, this Memorandum and alf related documents carefully
before you decide to subscribe for Units. The Managing Member will review all subscription documents and
will not accept subscriptions from any person who does not represent that he or she complies with the applicable

standards specified above,

ARTICLE XXX
SEVERABILITY

If any term of this Agreement is held invalid or unenforcenblo by a court of competent jurisdiction, then this
Agreement, including all of the remaining terms, will remain in full force and effect as if such invalid or

unenforceable term had nover been included.

ARTICLE XXXI
ENTIRE AGREEMENT

This Agreement constitutes the entire agreement and understanding between the parties and may not be
modified or amended except as specifically provided for in this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the day and year first above
written.

Each of the Limited Liability Company Members listed on Schedule B attached hereto, each acting by and
through lus, hier or Its duly authorized and empowered attorney-in-fact:

By:
Acting on behalf of and as attorney-in-fact for each of the foregoing Limited Liability Company Members

 

By:
Managing Member/Milind Bharvirkar, President

 

Priatek LLC Revised October {, 2017 Operating Agresment 27 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 31 of 33

SCHEDULE A
GLOSSARY

“Affiliate” means any person who directly or indirectly controls or is controlled by or under comnion control
with a person or entity, or a person owning or controlling ten percent (10%) or more of the outstanding voting
securities of the entity to which safd definition relates, and any officer or direotor of such entity.

"Agreement" means this Linilted Liability Company Agreement and any exhibits thereto.

"Allocation of Net Income and Losses" shall mean the method by which net income, net losses, and tax oredits
shall be allocated on the Limited Liability Company books and for the purpose of filing state and Federal income

tax returns.

“Capital Account” means, with respect to any Member, an account consisting of such Member's Capital
Contribution, (1) increased by such Memiber’s allocated share of net income and gain, (2) decreased by such
Member’s share of net losses and deductions, decreased by any distributious made by the Company to such
Member, and otherwise adjusted as required in accordance with applicable tax laws, The Managing
Member, in his sole discretion, has or may designate now Members as “Luitial Investors” in an Exhibit C fo
this Agreement, Initial Investors, upou purchasing Membership Units from the Company, shall have all of
the special rights designated to them in thls Agreement. Amounts paid to purchase Units in the Company
by an Initial Investor will be allocated as a net positive balance to the Capital Account of such Inilial
Investor, Prior to net gains or losses being allocated to any other Member's Capital Account (besides that of
an Initial Investor) Initial Investors shall be repaid, on a pro rata basis, their Capital Contributions.
Subsequent to the date all Capital Contributions of Initial Investors are repaid, and in no event prior to such
date, all remaining Members will be eligible for the pro rata distribution of all net profits of the Company
as set forth in this Agreement.

“Capital Contribution” means, with respect to each Limited Liability Company Member, the aggregate
value of (1) cash and the fair market value of property other than cash aud (2) services that are contributed
and/or agreed to be contributed to the Limited Liability Company, by such Limited Liability Company
Member, as listed in each Limited Liability Company Member's Capital Account, as may be updated from
tine to tine by Managing Member In accordance with the terms of thls Limited Liability Company
Agreement.

"Cash Available for Distribution means the amount of money available to the Limited Liability Company
Members after payment of all costs and any reasonable reserve for future expenses, inventory Investments, and
capital projects as determined in the sole discretion of the Managing Member.

"Cash Flow” means (durlng each year of the Limited Liability Company) gross receipts from operations of the
Limited Liability Company less cash operating expenses attributable thereto except (hat the following rules
shall apply; (i) depreciation or amortization of any kind shall not be a deduction from gross receipts and (li) avy
reserves that the Managing Member may reasonably establish (or Increase) shall be deemed a cash operating
expense when funded into the reserve. Expenditures from finds previously reserved pursuant fo subsection (if)
of the preceding sentence shall not, however, be deemed a cash operatlug expense.

"Certificate of Limited Liability Company” means the Instrument (Form LP-1 or such other form deemed
appropriate by the Managing Member) executed by the Managing Member and duly filed with the Delaware
Secretary of State.

"Distributable Cash." This term means all funds received by the Limited Liability Company from Limited
Liability Company activities other than the offering and sale of Limited Liability Company Units, minus (a) alt

Priatek LLC Revised October |, 2017 Operating Agreement 28 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 32 of 33

operating expenses of the Limited Liability Company, including, if any, all remaining unreimbursed offering
expenses, and expenses incurred and outlays in connection with the lease deposits on equipment and facilities,
operating costs and overhead, ifany; (b) such reserves as the Managing Member deems necessary in accordance
with good business praotice, to cover future Limlted Liability Company expenses and capital expenditures, The
Limited Liability Company will allocate net loss, if any, for each fiscal year to the Investors as set forth in this
Limited Liability Company Agreement, Tax credits and other similar items will be allocated at the end of each
fiscal year in the same manner as set forth above for the allocation of net losses. "Managing Member” means

Prlatek Executives, LLC.

“Initlal Investors” means any person who purchased one or more Units and each person who succeeds to the
interest of a Limited Liability Company Member in such Units under terms which would call for the investor
to receive payouts totallng 100% of the amount of their initial Capital Contribution in the Limited Liability
Company prior to payouts to other members. This would be defined in the investors PPM or other investment
agreement and would be accepted by the Managing Member,

"Limited Liability Company Member" means any person who purchases one or more Units and each person

who succeeds to the interest of a Limited Llability Company Member in such Units, and shall include the
Managing Member to the extent that the Managing Member purchases or succeeds to the interest of'a Limited

Liability Company Member in one or more Limited Liability Company Units.

"Limited Liability Company Members” means the Managing Member and the Limited Liability Company
Members,

"Limited Liability Company" means Priatek, LLC, a Delaware limited liability company.
"Limited Liability Company Agreement" means the Agreement of Limlted Liability Company of Priatek, LLC,

"Majority in Interest of Limited Liability Company Members" means Limited Liability Company Interest
holders (including the Managing Member) whose aggregate Units exceed sixty percent (75%) of the aggregate
Units of the Limited Liability Company.

"Organization and Offering Expenses" means all costs and expenses incurred on behalf of the Limited Liability
Company including, but not limited to, professional fees, legal and accountlug fees, printing expenses, and
regulatory compliance fees.

"Unit" means one of the limited liability company interests in the Priatek, LLC,

- Balance of this page is intentionally blank -

Priatek LLC Revised October 1, 2017 Operating Agreement 29 of 30

 
Case 6:21-ap-00094-KSJ Doc1-4 Filed 05/28/21 Page 33 of 33

SCHEDULE B

Priatek LLC Revised October 1, 2017 Operating Agreement 30 of 30

 

 
